Citation Nr: 0633460	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected right knee chondromalacia, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected left knee chondromalacia, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Maine Veterans' Services





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in October 2004 
for additional development of the record.  



FINDINGS OF FACT

1.  The service-connected right knee chondromalacia is shown 
to be productive of crepitus, pain on motion, full extension, 
minimal limitation of flexion, and no instability.  

2.  The service-connected left knee chondromalacia is shown 
to be productive of crepitus, pain on motion, full extension, 
minimal limitation of flexion, and no instability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.20, 4.27, 4.71a including Diagnostic Code 5257 
(2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.20, 4.27, 4.71a including Diagnostic Code 5257 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his knee disorders.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued between April 2001 and July 
2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted April 2001 letter was issued prior to the 
appealed rating decision, while the more recent VCAA letters 
were issued pursuant to the October 2004 Board remand and 
were followed up with Supplemental Statements of the Case 
issued between November 2005 and July 2006, constituting 
readjudications of the appeal.  This case thus contains no 
procedural defects in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, service connection was in effect for the 
veteran's disorders prior to receipt of his claim in March 
2001.  Moreover, the appealed June 2001 rating decision 
contains a list of the veteran's service-connected disorders, 
their assigned ratings, and the effective date for each 
rating.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.  

In a January 1990 rating decision, the RO granted service 
connection for bilateral chondromalacia patella of the knees 
and assigned separate zero percent evaluations, effective 
from September 1989.  In a March 1991 rating decision, the RO 
increased the evaluation for the left knee disorder to 10 
percent, effective from December 1990, following a February 
1991 VA examination indicating increased symptomatology.  
 
During his June 2001 VA orthopedic examination, the veteran 
reported knee problems that had caused him to resign his 
position as a rural mail carrier due to discomfort with 
standing; he now worked as an unspecified driver 
approximately 42 hours per week.  

Upon examination, the right knee was negative for deformity, 
increased heat, increased redness, and swelling, while the 
left knee showed no evidence of effusion, increased heat, or 
redness.  Range of motion testing of both knees revealed 
motion from 0 to 140 degrees, with some crepitus noted with 
active and passive motion.  Manipulation of the right patella 
was noted to be "discomforting," and there was pain with 
manipulation of the left patella.  

The examiner rendered an assessment of patellofemoral 
syndrome of both knees, "right equals left."  The X-ray 
studies revealed minimal narrowing of the medial compartments 
and minimal intraosseous soft tissue calcifications, but the 
examiner described these studies as "unremarkable."  

The private x-ray studies from November 2001 revealed no 
abnormalities, and the impression was a normal appearance of 
both knees.  

An April 2002 private prescription record indicates that the 
veteran was directed to wear low-profile, lightweight walking 
shoes due to prior right knee surgery.  

A VA treatment record from June 2002 indicates that the 
veteran complained of increasing pain in both knees, with 
cracking, popping, and grinding that affected his ability to 
work.  

Upon examination, the knees were negative for instability, 
swelling pain, or effusion.  There was crepitus, and the 
examiner noted that the veteran had most of his pain when 
walking or moving after being in a sitting position.  In an 
addendum from the same month, the examining doctor rendered a 
diagnostic impression of early degenerative joint disease.  

During a second VA orthopedic examination, from August 2002, 
the veteran reported working 40 hours a week as a truck 
driver but could barely tolerate that schedule.  He noted 
that he wore low-cut boots because he could not do exercises 
with high-laced boots.  

Upon examination, there was no evidence of deformity, 
increased heat, redness, or effusion bilaterally.  Both knees 
had motion from zero to 140 degrees but showed extreme pain 
with manipulation of the patella.  Crepitus was also noted.  
Knee bends also revealed discomfort, and the veteran stated 
that if he were to do ten knee squats, the knees would be 
severely painful.  The examiner rendered an assessment of 
bilateral patellofemoral syndrome/chondromalacia patella, 
bilaterally.  

A February 2003 report from David T. Greenleaf, M.D., 
reflects that an examination revealed full motion, stability, 
and no effusion or pain on patellar motion of the knees.  An 
MRI from March 2003 was noted to reveal a small cyst in the 
posterior meniscus.  

During a September 2003 VA orthopedic examination, the 
veteran reported aggravating factors for knee symptoms, 
including prolonged standing, crouching, and kneeling.  He 
continued to work as a truck driver but reported stiffness in 
both knees at the end of the day.  Also, he noted "a 
sensation of instability," particularly with the right knee 
and described a history of arthritis.  

The examination revealed moderate crepitus, with no laxity of 
ligaments.  Range of motion testing revealed full extension 
bilaterally, with discomfort beginning at 125 degrees on the 
right and 130 degrees on the left.  X-rays were noted to be 
unremarkable.  The examiner diagnosed chondromalacia of both 
knees, with increasing discomfort, decreasing range of 
motion, and decreased ability "to do other ambulatory things 
that he once used to."  

In a May 2004 statement, Eric Mukai, M.D., noted that the 
veteran had reported increasing discomfort in his knees, left 
greater than right.  The examination revealed no swelling, 
redness, or effusion.  There was bilateral patellar laxity.  

The range of motion was within normal limits, with mild 
discomfort on patellar grinding bilaterally.  There was no 
obvious instability.  Dr. Mukai assessed chondromalacia 
patella, with persistent and worsening symptoms in spite of 
quadriceps strengthening exercises.  A likely left quadriceps 
spasm was noted to have led to burning pain on that side.  

The veteran underwent a VA videoconference hearing in June 
2004, during which he reported pain but noted that he 
generally did not take medication for his knee problems.  He 
testified that he was still employed full-time with a truck 
company, although he had to limit his activities due to knee 
pain.  

In conjunction with his hearing, the veteran also submitted 
several statements from his co-workers addressing the effect 
of his knee disorders on his ability to perform his job.  The 
co-workers noted that the veteran was not assigned to certain 
trucks because of his knee problems and that he was given 
"frequent stretch breaks."  

In an October 2004 statement, Dr. Greenleaf noted that an 
examination of the knees revealed no effusion, with good 
motion and stability.  The X-ray studies revealed that the 
patellae "sit somewhat lateral, but the joint surfaces are 
preserved."  

During his August 2005 VA examination, the veteran reported 
that he continued to work as a truck driver and, 
consequently, experienced transient stiffness and activation 
of his knee pain.  Specific complaints included popping, 
clicking, snapping, crunching, and occasional giving way of 
the knees.  

The examination revealed bilateral range of motion from 0 to 
140 degrees, with an onset of stiffness.  There was 
patellofemoral crepitation of 3+ (out of 4).   The ligaments 
bilaterally were normal, with no indication of instability or 
looseness.  Repetitive bending of the knees revealed no 
change in the range of motion, although there was decreased 
pain tolerance and endurance and increased fatigability.  

The X-ray studies of the knees revealed no abnormalities.  
The examiner rendered an impression of bilateral moderate 
chondromalacia patella and noted that the veteran described 
alternating effects of knee pain in great detail and was 
"[p]reoccupied with bodily functions."  

The RO has evaluated the veteran's knee disorders at the 10 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the criteria of 38 C.F.R. §§ 4.40 and 
4.45, which concern the applicability of a higher evaluation 
in cases of such symptomatology as painful motion and 
functional loss due to pain, do not apply in conjunction with 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should be applied in 
conjunction with the remaining knee diagnostic codes, 
however.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).  

In the present case, the Board is aware that the service-
connected bilateral chondromalacia patella has been described 
as moderate in degree and has been productive of pain on 
extremes of motion and with patellar manipulation and 
crepitus.  

At the same time, there is no objective evidence whatsoever 
of instability of either knee, and repeat examinations have 
shown full extension and flexion to at least 125 degrees.  

Given that the veteran's pain symptoms are not matched by 
objective findings of limitation of function of either knee, 
the Board finds that, by applying 38 C.F.R. §§ 4.20 and 4.27, 
his knee disability picture bilaterally is more analogous to 
slight recurrent subluxation or lateral instability than to 
moderate recurrent subluxation or lateral instability.  
Accordingly, there is no basis for an evaluation in excess of 
10 percent for either the right knee or the left knee under 
Diagnostic Code 5257.  

The Board has further considered other potentially applicable 
diagnostic criteria.  However, in both knees, there is no 
evidence of ankylosis (Diagnostic Code 5256); dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (20 percent under 
Diagnostic Code 5258); flexion limited to 30 degrees (20 
percent under Diagnostic Code 5260); or extension limited to 
15 degrees (20 percent under Diagnostic Code 5261).  

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  
 
However, as the evidence of record does not show both 
arthritis and instability of the knees, there is no basis for 
the assignment of separate evaluations for instability and 
arthritis for either knee.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).  

Moreover, there is no basis for separate evaluations for 
flexion and extension of either knee, as the veteran does not 
have sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260 or sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation for either knee under Diagnostic Code 5261.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

After applying all applicable diagnostic criteria, it is the 
determination of the Board that the evidence of record does 
not support evaluations in excess of 10 percent for the 
veteran's service-connected right and left knee 
chondromalacia.  Accordingly, his claims for those benefits 
must be denied.  



ORDER

An increased evaluation for the service-connected right knee 
chondromalacia, currently evaluated as 10 percent disabling, 
is denied.  

An increased evaluation for the service-connected left knee 
chondromalacia, currently evaluated as 10 percent disabling, 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


